Appeal by the defendant from a resentence of the County Court, Suffolk County (Kahn, J), rendered June 24, 2008, adding a five year period of postrelease supervision to his original sentence imposed by the same court (Farneti, J.), rendered March 27, 2002, upon his conviction of gang assault in the first degree and assault in the first degree (two counts).
Ordered that the resentence is affirmed.
Contrary to the defendant’s contention, the resentencing court providently exercised its discretion in resentencing him without an updated presentence investigation report, since he had been continually incarcerated between the time of initial sentencing and resentencing, and additional information was not necessary under the circumstánces (see People v Kuey, 83 NY2d 278 [1994]; People v James, 4 AD3d 774 [2004]; People v Costello, 231 AD2d 446 [1996]).
The defendant’s remaining contention that the resentence had to be imposed by the original sentencing court is without merit. Skelos, J.P., Covello, Balkin and Austin, JJ., concur.